15‐1178‐pr 
        Dimperio v. NY State Dep’t of Corr. & Cmty. Supervision 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 24th day of June, two thousand sixteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     DEBRA ANN LIVINGSTON, 
                     DENNY CHIN, 
                                  Circuit Judges. 
        ______________________ 
         
        CARL A. DIMPERIO, JR.,  
         
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                  No. 15‐1178 
         
        NEW YORK STATE DEPARTMENT OF 
        CORRECTIONS AND COMMUNITY 
        SUPERVISION, 
         
                                  Defendant‐Appellee, 
         
         
         


                                                             1
 BRIAN FISCHER, Commissioner, 
  
                        Defendant.           
 ______________________  
  
 FOR APPELLANT:         CARL A. DIMPERIO, JR., pro se, Liverpool, NY. 
  
  FOR APPELLEE:         LAURA  ETLINGER,  Assistant  Solicitor  General 
                        (Barbara  D.  Underwood,  Solicitor  General,  Andrea 
                        Oser,  Deputy  Solicitor  General,  on  the  brief),  for  Eric  T. 
                        Schneiderman,  Attorney  General  of  the  State  of  New 
                        York, Albany, NY. 
  
       Appeal from the United States District Court for the Northern District of 
 New York (Hurd, J.). 
  
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the order of the District Court is 

AFFIRMED.  

       Appellant Carl A. Dimperio, Jr., proceeding pro se, appeals from an order 

granting summary judgment to Appellee New York State Department of 

Corrections and Community Supervision (“DOCCS”) and dismissing his suit 

under Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 

et seq., asserting that DOCCS discriminated against him by denying him 

participation in so‐called “shock incarceration”1 and work release programs.  We 



 These programs “provide rigorous physical activity, intensive regimentation and 
1

discipline and rehabilitation therapy and programming.”  N.Y. CORRECT. LAW § 865[2]. 


                                             2
assume the parties’ familiarity with the underlying facts, procedural history, and 

issues on appeal. 

      We review de novo a district court’s grant of summary judgment.  Garcia v. 

Hartford Police Dep’t, 706 F.3d 120, 126 (2d Cir. 2013) (per curiam).  Where, as 

here, the party opposing summary judgment bears the burden of proof at trial, 

summary judgment should be granted if the moving party can “point to an 

absence of evidence to support an essential element of the nonmoving party’s 

claim.”  Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir. 

1995). 

      As an initial matter, DOCCS primarily urges that we affirm the district 

court’s judgment on the alternative ground that Dimperio failed to exhaust his 

administrative remedies.  As DOCCS concedes, however, it failed to raise this as 

an affirmative defense in its answer.  Although we have held that a district court 

has “discretion to entertain [an affirmative] defense when it is raised in a motion 

for summary judgment, by construing the motion as one to amend the 

defendant’s answer,” Monahan v. N.Y.C. Dep’t of Corr., 214 F.3d 275, 283 (2d Cir. 

2000), and Dimperio did not object that the defense was not timely raised, neither 

the magistrate judge nor the district court reached the issue of exhaustion.  We 




                                          3
therefore decline to determine, in the first instance, either the merits or 

permissibility of considering the defense. 

      We conclude, however, that the district court properly determined that 

Dimperio failed to demonstrate a prima facie case of ADA discrimination.  To 

have done so, Dimperio was required to demonstrate that he was a “qualified 

individual with a disability”—i.e., “an individual with a disability who, with or 

without reasonable modifications to rules, policies, or practices . . . meets the 

essential eligibility requirements for . . . participation in programs or activities 

provided by a public entity.”  Dean v. Univ. at Buffalo Sch. of Med. & Biomedical 

Scis., 804 F.3d 178, 186 (2d Cir. 2015) (quoting 42 U.S.C. § 12131(2)).  The plaintiff 

“bears the burdens of both production and persuasion as to the existence of some 

accommodation that would allow the plaintiff to meet the essential requirements 

of the service, program, or activity at issue.”  Id. at 190. 

      Dimperio failed to present evidence of the existence of a reasonable 

accommodation to the programs in question.  He asserted only that DOCCS was 

obligated under state law to create an “alternative‐to‐shock‐incarceration 

program” for inmates whom a court orders to participate in shock incarceration 

but who require “a degree of medical care or mental health care that cannot be 




                                            4
provided at a shock incarceration facility,” N.Y. PENAL LAW § 60.04(7)(b).  

Dimperio thus did not identify any modification to the standard incarceratory or 

work release programs to which he sought access.  Instead, he sought creation of 

an individualized, alternative program akin to those created pursuant to 

§ 60.04(7)(b).  However, Title II of the ADA requires only the implementation of 

reasonable modification to existing programs, not the creation of alternative 

programs.  See Wright v. Giuliani, 230 F.3d 543, 548 (2d Cir. 2000); Rodriguez v. 

City of New York, 197 F.3d 611, 619 (2d Cir. 1999).  Accordingly, Dimperio failed 

to carry his burden of establishing that a reasonable modification to the shock 

incarceration or work release programs existed and would have allowed him to 

otherwise satisfy the essential requirements of those programs. 

      We have considered Dimperio’s remaining arguments and find them to be 

without merit.  For the reasons stated above, the order of the District Court is 

AFFIRMED. 

                           
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                                             




                                           5